DETAILED ACTION
Examiner acknowledges the reply and supplemental reply filed 4/13/2022, in response to the non-final office action mailed 1/13/2022.
Claims 165, 179-187, 189, and 191-206 are pending.  Claims 166, 188, and 190 have been canceled.  Claims 197-206 are newly added.  Claims 179 and 187 remain withdrawn from further consideration for the reasons made of record.
Claims 165, 180-186, 189, and 191-206 are being examined on the merits in this office action.

Examiner acknowledges that applicant has switched the status of the instant application from a continuation to a divisional of Appl. 15/349364, issued as Patent No. 11,091,533.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/255,334, did not contain any figures or data relating to figures 1-6.  The drawings and figure legends of the instant specification were first included in the as-filed specification of 11/11/2016. 
Accordingly, any subject matter that is claimed as relating to figures 1-6 is deemed to have a priority date of 11/11/2016, the filing date of the parent application 15/349364 (issued Patent No. 11,091,533).

Examiner comment 
Examiner notes that claim 187 has been amended to depend from claim 195 (a higher numbered claim).  
Examiner reminds Applicant that all claims should be presented in ascending numerical order, consistent with MPEP §714 and 37 CFR § 1.1221.  Please cancel claim 187 and present the claim as a new, dependent claim.
 
Specification- withdrawn
The objection to the specification is withdrawn in view of the amendment filed 4/13/2022.

Claim Objections - withdrawn 
The objection of claims 165, 166, and 188 is withdrawn in view the amendment filed  4/13/2022.
Improper Markush- withdrawn
The rejection of claims 166 and 188 are rejected on the judicially created basis that it contains an improper Markush grouping of alternatives is withdrawn. 

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 165, 166, 180-186, 188, and 190-196 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement) is withdrawn in view the amendment filed  4/13/2022.  
The rejection of claims 165, 166, 180-186, 188, and 190-196 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 4/13/2022.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 165, 166, 180-186, 193-196 under 35 U.S.C. 102(a)(1) as being anticipated by Kuliopulos et al. (U.S. 2014/0087993- cited in IDS filed 11/23/2020), is withdrawn in view the amendment filed 4/13/2022.
The rejection of claims 165, 166, 180-186, 193, and 195 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundelin et al. (U.S. 5,716,789- cited in IDS filed 11/23/2020), is withdrawn in view the amendment filed 4/13/2022.

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered with respect to the following rejections but they are not persuasive. 
Upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 4/13/2022.
An action on the merits is presented herein.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 


Claim Rejections - 35 USC § 102- New rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 165, 180-186, 193-196, 199, and 200 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shearer et al. (Hepatology 60(4):587A AASLD abstract #803 (October 2014)), as evidenced by Shearer et al. (J Biol Chem 44:23188-23198 (2016)- cited in IDS filed 4/13/2022 - hereinafter referred to as “Shearer 2”).  Shearer 2 is being cited as an evidentiary reference for teaching the amino acid sequence of PZ-235 at p. 23194.
This is a new rejection necessitated by the amendment filed 4/13/2022.  Please see the above section entitled “sequence interpretation” as to how the office interprets claim language of: “comprising a sequence of” versus “comprising the sequence of”.
Shearer et al teach that PAR2 is a signaling receptor that is highly abundant in hepatocytes, stellate, and inflammatory cells which is proposed to contribute to inflammatory and fibrotic processes that lead towards NASH and liver cirrhosis. The reference teaches the therapeutic potential of a PAR2-based liver-homing pepducin PZ-235 in fatty liver models and evaluate efficacy against liver fibrosis in severe NASH models using histologic, systemic and liver specific reporters as markers of disease progression. Shearer et al. used mouse models of NASH including an acute 2-week methionine/choline-deficient (MCD) diet and chronic 16-week high fat diet (HFD), and chronic liver injury model with carbon tetrachloride (CCl4) for 8-weeks to evaluate the efficacy of PZ-235. Biodistribution and pharmacokinetic analysis showed that PZ-235 preferentially homed to liver with 27-48% of PZ-235 present in liver at 4-48 h after injection. In NASH models in mice, there was a reduction in vesicular fat and triglycerides in PZ-235 treatment groups that was confirmed by liver histology. Data suggest that PAR2 antagonism with PZ-235 protects against  liver steatosis, inflammatory infiltrates, and hepatocyte injury in diet-induced models of NASH. Concurrent treatment of mice with PZ-235 undergoing CCl4-induced liver fibrosis/necrosis gave 66% suppression of hepatocellular necrosis compared to vehicle treatment (P=0.006) and 36% protection against fibrosis as assessed by Sirius-red staining (P=0.031) at the 8 week endpoint. PZ-235 conferred resistance to oxidative stress-damage in hepatocytes and suppressed PAR2-induced stellate cell calcium mobilization, ERK1/2 phosphorylation and inflammatory cytokine secretion. Shearer et al conclude that inhibiting PAR2 with PZ-235 affords significant protection against liver fibrosis, necrosis, inflammation and steatosis, pointing to PAR2 pepducins as an effective broad-based strategy of therapeutic intervention in NASH.
As evidenced by Shearer 2 at p. 23195, PZ-235 has the following amino acid sequence PZ-235 (P2pal-18S; palmitate-RSSAMDENSEKKRKSAIK-NH2), wherein X4 is A, X5 is M, X6 is D, X7 is E, X8 is N, X9 is S, X10 is E, X11 is K, X12 is K, X13 is R, X14 is K, X15 is S, X16 is A, X17 is I, X18 is K, X19 is absent, and X20 is absent.  Examiner expressly notes that PZ-235 is 100% identity to instant SEQ ID NO:70.  See Table 1.
Instant SEQ ID NO:70 was the only PAR2 antagonist that was reduced practice in the instant application.  See paras. [0028]-[0033] of the specification.
Accordingly, instant claims 165, 180-186, 193-196, 199, and 200 are anticipated by Shearer et al.

Claim(s) 165, 180-186, 193-196, and 199 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael et al. (Am J Physiol Gastrointest Liver Physiol 304:G516-26 (2013)- cited in IDS filed 11/23/2020).  
This is a new rejection necessitated by the amendment filed 4/13/2022.  Please see the above section entitled “sequence interpretation” as to how the office interprets claim language of: “comprising a sequence of” versus “comprising the sequence of”.
Michael et al. teach that the PAR2 antagonist P2pal-18S can be used in the management of biliary pancreatitis (abstract, pp. G524-G525).  As indicated on p. G523, the peptide has the amino acid sequence RSSAMDENSEKKRKSAIK which has 100% identity with instant SEQ ID NO:70. The peptide is 18 amino acids in length and palmitated at the N-terminus.  The peptide comprises X4 is A, X5 is M, X6 is D, X7 is E, X8 is N, X9 is S, X10 is E, X11 is K, X12 is K, X13 is R, X14 is K, X15 is S, X16 is A, X17 is I, X18 is K, X19 is absent, and X20 is absent.  
Accordingly, instant claims 165, 180-186, 193-196, and 199 are anticipated by Michael et al.


Claim Rejections - 35 USC § 112- maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 165, 180-186, 189, 191-199, and 201-206 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for diabetes, obesity, and nonalcoholic steatohepatitis (NASH), does not reasonably provide enablement for “complications of diabetes” much less the other recited diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The rejection is maintained from the office action mailed 1/13/2022, but is been amended to reflect claims filed 4/13/2022.
Examiner expressly notes that treatment of diabetes, obesity, and nonalcoholic steatohepatitis (NASH) is deemed to be enabled by supporting data in the instant application.
Examiner further notes that the only peptide reduced practice was PZ-235 (instant SEQ ID NO:70, Table 1 and paras. [0028]-[0033]).  The amino acid sequence is RSSAMDENSEKKRKSAIK wherein X4 is A, X5 is M, X6 is D, X7 is E, X8 is N, X9 is S, X10 is E, X11 is K, X12 is K, X13 is R, X14 is K, X15 is S, X16 is A, X17 is I, X18 is K, X19 is absent and X20 is absent.  
The instant claim scope was amended to eliminate that X19 is absent. Accordingly, the specification did not reduce to practice any peptides (other than those were that were assessed for binding activity per Table 2) that fall within the scope of SEQ ID NO:42.  Specifically, no PAR2 antagonist peptides that fall within the scope of instant SEQ ID NO:42 were assessed in the obese diabetic mouse model.

As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5) The level of predictability in the art; (6) The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Regarding factors (2) The nature of the invention and (1) The breadth of the claims: 
The claims are drawn to a method of treating a disease comprising administering a peptide comprising the sequence of SEQ ID NO:42 wherein the disorder is pulmonary arterial hypertension, chronic kidney disease, cancer, inflammatory disorders and conditions, acute lung injury, chronic lung injury, diabetes, complications of diabetes, obesity, metabolic syndrome, fibrotic diseases, acute pain, chronic pain, or impetigo.
	The claimed peptides are protease activated receptor-2 (PAR2) antagonists (abstract, paras. [0010]-[0012]).  
	(3) The state of the prior art:  Examiner notes that the following references are a brief selection of several of the recited diseases and conditions but is not comprehensive of the full claim scope.
As taught by Yau et al. (J. Med. Chem. 56:7477-7497 (2013)-previously cited), Protease-activated receptor 2 (PAR2) is a distinctive member of an unusual family of four rhodopsin-like, class A G-protein coupled receptors (GPCRs) called PARs. They are not activated directly by endogenous extracellular agonists like most GPCRs but are instead indirectly activated by proteolytic enzymes such as thrombin, trypsin, tryptase, tissue factor/factor VIIa/factor Xa, other serine proteases, and possibly certain metalloproteases (p. 7477).  PAR2 is referred to in older literature as coagulation factor II (thrombin) receptor-like 1 (F2RL1) or G-protein-coupled receptor 11 (GPR11).  Id.  
Laboratory cultured cells frequently do not appropriately reflect expression levels of human PAR2 in primary cells and especially in vivo in a disease setting, where there are many different stimuli present. Furthermore, human GPCRs like PAR2 have traditionally been studied in vitro in isolation, frequently artificially overexpressed by transfection in, for example, CHO cells, but current data suggest that signaling through a GPCR can be significantly influenced by crosstalk from other GPCRs and other receptors, such as Toll-like receptors (TLRs). For example, a PAR2 agonist has been shown to promote association between PAR2 and TLR4 in HEK293 cells, these receptors synergizing to promote NF-κB-dependent inflammatory responses in these cells and in vivo (p. 7477).  Additional studies identified PAR2-TLR crosstalk using different TLR agonists20 and in mouse macrophages.21 Moreover, signaling pathways in cells can also be different for different species, and it can be dangerous to extrapolate modulated signaling in non-human cells to clinical responses or to use such data in making definitive drug development decisions.  Id.  
Human PAR2 consists of 397 amino acids with molecular weight 44 kDa. It has an extracellular N-terminal domain of ∼75 amino acids tethered to a transmembrane (TM) domain of ∼155 amino acids, assembled in seven pseudo-parallel helical sequences connected by three extracellular and three intracellular loops of ∼117 amino acids, with a small eighth helix within the intracellular C-terminus of ∼50 amino acids. Perturbations of the transmembrane helices (e.g., helix rotation, kinking, or side chain interactions) by extracellular ligand binding are thought to affect intracellular coupling of heterotrimeric G proteins, thereby triggering intracellular signaling cascades that lead to cellular functions (p. 7478).  PAR2, and other PAR subtypes are indirectly activated by certain  proteolytic enzymes. The extracellular N-terminus of PAR2 is cleaved by a (mainly serine) protease at a specific site, and the newly exposed N-terminus (known as a tethered ligand) then folds back and self-activates PAR2 through binding to conserved regions of ECL2 and/or the PAR2 transmembrane region (Figure 1).  Id.  PAR2 is activated by a host of other serine proteases, including trypsin, mast cell tryptase, factors Xa and VIIa, matriptase, granzyme A, kallikreins.  Id.  
The development of PAR2 antagonists has not yet progressed as far as PAR1 antagonists. The structure−activity relationships for PAR2 agonists are not always applicable to PAR2 antagonists, which may bind differently to the receptor. PAR2 peptide “antagonists”, FSLLRY-NH2 and LSIGRL-NH2, inhibited PAR2 activation induced by trypsin but not by the synthetic agonist (SLIGRL-NH2), with IC50 50−200 μM (iCa2+, PAR2-transfected KNRK cells) (p. 7485).  
PAR2 has a unique activation mechanism and is the common target of multiple proteolytic enzymes involved in many biological functions. Given numerous putative roles for PAR2 in inflammatory, respiratory, gastrointestinal, metabolic, cardiovascular, neurological disorders, and cancers, the development of PAR2 agonists and antagonists is expected to produce valuable new therapeutic agents against this novel target. However, mechanisms for how pathological conditions result from PAR2 signaling still remain uncertain in most cases. Biased-signaling properties for recently discovered PAR2 ligands may offer promising opportunities for developing selective agonists/ antagonists that differentially target PAR2-mediated intracellular signaling pathways, and in turn these may have impact on treatment of different disease conditions without compromising beneficial effects of PAR2. Parallel evaluation of PAR2 ligands in multiple assays is encouraged in order to capture the full benefits of PAR2 agonists and antagonists in modulating specific signaling pathways linked to specific pathological disorders (p. 7490).
Nonalcoholic steatohepatitis (NASH) (Merck Manual, accessed 7/29/2016 at URL merckmanual.com, pp. 1-3-previously cited) teaches that the pathophysiology of Nonalcoholic steatohepatitis (NASH) involves fat accumulation (steatosis), inflammation, and, variably, fibrosis.  Steatosis results from hepatic triglyceride accumulation.  Risk factors such as obesity, type 2 diabetes mellitus, or dyslipidemia and in patients with unexplained laboratory abnormalities suggesting liver disease. The most common laboratory abnormalities are elevations in aminotransferase levels.  Prognosis is hard to predict.  Most patients do not develop hepatic insufficiency or cirrhosis. However, some drugs (e.g., cytotoxic drugs) and metabolic disorders are associated with acceleration of NASH. Prognosis is often good unless complications develop.  Treatment involves elimination of causes and control of risk factors.  The only widely accepted treatment goal is to eliminate potential causes and risk factors, e.g., discontinuation of drugs or toxins, weight loss, and treatment for dyslipidemia or treatment for hyperglycemia. Several drugs, e.g., metformin and betaine have not been proved effective.
Cornier et al. (Endo. Rev. 29:777-822 (2008)-previously cited) is a review article discussing metabolic syndrome.  Metabolic syndrome (MetS) is a clustering of components that reflect over-nutrition, sedentary lifestyles, and resultant excess adiposity. The MetS includes the clustering of abdominal obesity, insulin resistance, dyslipidemia, and elevated blood pressure and is associated with other comorbidities including the prothrombotic state, proinflammatory state, nonalcoholic fatty liver disease, and reproductive disorders (abstract).  MetS is not a single disease.  Id.  Treatment of MetS involves lifestyle modification (diet, exercise) and treatment for underlying/associated conditions, e.g., diabetes, weight loss, high blood pressure, dyslipidemia, (pp. 797-803).
Rheumatoid arthritis (RA; accessed 10/24/2017 at URL merckmanuals.com/professional/musculoskeletal-and-connective-tissue-disorders (pp. 1-26-previously cited) is a chronic systemic autoimmune disease that primarily involves the joints (abstract).  RA causes damage mediated by cytokines, chemokines, and metalloproteases. Characteristically, peripheral joints (e.g., wrists, metacarpophalangeal joints) are symmetrically inflamed, leading to progressive destruction of articular structures, usually accompanied by systemic symptoms.  Id.  Treatment of RA involves supportive measures (nutrition, rest, analgesics), drugs that modify disease progression (e.g., TNF-alpha antagonists, IL-1 receptor antagonists, IL-6 blockers, B-cell depleters, T-cell costimulatory molecules, and Janus kinase (JAK) inhibitors, and corticosteroids), and surgery (pp. 14-25).
Baumgart et al. (Lancet 380:1590-1605 (2012)-previously cited) teach that Crohn’s disease and ulcerative colitis are the two main components of inflammatory bowel disease [reads on inflammatory disorders and conditions]. Crohn’s disease is a relapsing inflammatory disease, mainly affecting the gastrointestinal tract, and frequently presents with abdominal pain, fever, and clinical signs of bowel obstruction or diarrhea with passage of blood or mucus, or both (p. 1590).  Choice of the initial drug from an increasingly expanding matrix of medications (table) is directed by phenotype, disease activity, comorbidities, and other individual characteristics of the drug and patient. In most cases a fast acting short-term use agent (i.e., steroids or anti-TNF) to achieve rapid symptom relief and disease control is combined with thiopurines or methotrexate for long-term maintenance (p. 1597).  See also Table, pp. 1598-1599.  Pivotal trials have shown the superiority of combination therapies with thiopurines and TNF blockers for improved symptom control and mucosal healing.  Id. Numerous compounds targeting various aspects (interleukins 6, 10, 11, 12, 17, and 23, TNFα and interferon γ, CD3 and CD4 T cells, leucocyte expansion and migration, antigen presentation by monocytes, macrophages and dendritic cells, oral tolerance, epithelial cell growth, microbial metabolism and composition) of the inflammatory process (figures 1, 2) with different compound classes (monoclonal antibodies, fusion proteins, small molecules, recombinant growth factors and oligonucleotides) have been proposed and engineered for Crohn’s disease and other chronic inflammatory disorders (p. 1600).  Most of these strategies were based on scientific data and conceptual frameworks derived from in-vitro experiments and studies with animals, few of which develop a true illness that resembles human Crohn’s disease. Prediction at the bench of what will eventually work at the bedside is increasingly difficult.  Id. 
Atopic dermatitis (often referred to as eczema) (Merck Manual, accessed 11/30/2020 at URL merckmanual.com, pp. 1-8-previously cited) is a chronic inflammatory skin disorder with a complex pathogenesis involving genetic susceptibility, immunologic and epidermal barrier dysfunction, and environmental factors. Pruritus is the primary symptom; skin lesions range from mild erythema to severe lichenification. Diagnosis is by history and examination. Treatment is moisturizers, avoidance of allergic and irritant triggers, and often topical corticosteroids or immune modulators.
Weiner (Arch. Neurol. 61:1613-1615 (2004)-previously cited) teaches that multiple sclerosis is a T-cell mediated autoimmune disease in which inflammation is sustained by autoreactive T cells directed against components of the myelin (p. 1614, col. 3).  Immune abnormalities in MS include activated T cells in the blood and cerebrospinal fluid, T-cell reactivity to myelin antigens, Th1-type inflammation in the brain (IL-12 and chemokine  expression), local central nervous system (CNS) immune reaction (Ig-G), linkage of immune abnormalities to clinical course and magnetic resonance imaging, and major histocompatibility complex linkage (p. 1613, col. 1).  The etiology and pathogenesis of multiple sclerosis (MS) have been much debated during the past 50 years. It is now recognized that MS is a complex disease with different clinical and pathological phenotypes, perhaps reflecting different pathways to tissue injury. Thus, MS may not be a single disease entity. Id.
Idiopathic pulmonary fibrosis (IPF) (Merck Manual, accessed 11/30/2020 at URL merckmanual.com, pp. 1-3-previously cited), the most common form of idiopathic interstitial pneumonia, causes progressive pulmonary fibrosis.  A combination of environmental, genetic, and other unknown factors probably contribute to alveolar epithelial cell dysfunction or reprogramming, which leads to abnormal fibroproliferation in the lung. There is ongoing research into the contributions of genetics, environmental stimuli, inflammatory cells, the alveolar epithelium, mesenchyme, and matrix.  Symptoms and signs develop over months to years and include exertional dyspnea, cough, and fine (Velcro) crackles. Diagnosis is based on history, physical examination, high-resolution CT, and/or lung biopsy, if necessary. Treatment may include antifibrotic drugs and oxygen therapy. Lung transplantation has been shown to be successful in otherwise healthy IPF patients. However, most patients deteriorate with a median survival of about 3 years from diagnosis.
In regards to obesity, it is well known in the art that obesity occurs over time when you eat more calories than you use. The balance between calories-in and calories-out differs for each person (Medline Plus, http://www.nlm.nih.gov/medlineplus/obesity.html-previously cited). Factors that might tip the balance include your genetic makeup, overeating, eating high-fat foods and not being physically active (Medline Plus). Many of the strategies that produce successful weight loss and maintenance help prevent obesity (St. John Providence Health Center; Preventing Obesity, http://www.stjohnprovidence.org/HealthInfoLib/swarticle.aspx?type=85&id=P07863 - previously cited). Improving eating habits and increasing physical activity play a vital role in preventing obesity, but because of the variety of causes and individual physiology of subjects, there is no bright line method for preventing obesity.
(4) The relative skill of those in the art:
MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.
The prior art does not teach or suggest that a PAR2 antagonist peptide as a panacea treatment for all diseases and disorders that fall within the instant claim scope. 
(5) The predictability or unpredictability of the art:  The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
Therefore, the state of the art at the time of the application indicates that there is no single agent that can treat all of the recited medical diseases and disorders. the claimed diseases and disorders encompass different diseases with distinct etiologies and pathologies.   It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Given this fact, historically the development of new drugs has been difficult and time-consuming.  Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
 (6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
	Table 1 includes the amino acid sequences of SEQ ID NOs:1-41 and 70 (para. [0116]).  Table 2 indicates antagonistic activity of peptides of SEQ ID NOs: 1-41 and 70 at 3 µM and 10 µM, respectively (para. [0207]).
	The claimed peptide of SEQ ID NO: 70 was used in the assays of figures 1-6 (para. [0028]).  Figures 1A and 1B indicate a reduction in glycosylated hemoglobin (HbA1c) levels in male obese diabetic mice. Figure 2 indicates a decrease in blood glucose in male diabetic mice.  Examiner notes that it is unclear if the blood glucose levels were taken before a morning meal or if the blood results are postprandial blood glucose levels.
	Figure 3 indicates that diabetic mice had an average decrease of blood glucose by 2mmol/L over six hours at days 1, 8, and 22.  Examiner notes that the overall blood glucose level starting point (0 hr) at days 1, 8, and 22 appears to increase.  For example, in the peptide treated mice, Day 1, 0 hr was approximately 20 mmol/L; Day 8, 0 hr was approximately 21 mmol/L; and Day 22, 0 hr was approximately 26 mmol/L.  Thus, although it appears that there is a decrease over six hours in blood glucose levels between the treated and vehicle control, the overall basal blood glucose levels appear to increase at days 1, 8, and 22.
	Figures 4A and 4B indicate a decrease in plasma insulin and an increase in plasma glucagon and diabetic mice, respectively. 
	Figures 5A and 5B indicate a decrease in plasma triglycerides in diabetic mice.  Figure 6 indicates a decrease in liver triglycerides and diabetic mice.
There are no other examples of treatment of other recited diseases or disorders.
There is no specific guidance for the amount of drug needed for treatment of a given disease.  The specification generally teaches the term "therapeutically effective amount" means that amount of active peptide or composition thereof that elicits the biological or medicinal response in a tissue, system, animal, or human that is being sought by a researcher, veterinarian, medical doctor, or other clinician (para. [0051]).  The specification further states that a prescribing physician will normally determine the daily dosage with the dosage generally varying according to the age, weight, and response of the individual patient, as well as the severity of the patient's symptoms.  Administration occurs in an amount of "agent" [claimed peptide] of between about 0.1 mg/kg of body weight to about 60 mg/kg of body weight per day, or between 0.5 mg/kg of body weight to about 40 mg/kg of body weight per day.  Another therapeutic dosage that comprises the instant composition includes from about 0.01 mg to about 1000 mg of agent.  In another embodiment, the dosage comprises from about 1 mg to about 5000 mg of agent (para. [0203]).  
(8) The quantity of experimentation necessary:  MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  Because of the sheer scope of the claim language, numerous unrelated diseases will have to be tested, and the effective amount of a compound for each disease, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to practice the instant claims.  
Response to arguments
Applicant traverses the instant rejection at pages 11-13 of the reply filed 4/13/2022.
Applicant asserts that claim 165 has been amended to recite specific disorders and is supported by the specification and prior art (pp. 11-13). Applicant asserts that the specification discloses exemplary peptides of SEQ ID NO:42, specifically, SEQ ID NOs: 9, 10, 12, 13, and 29. Applicant asserts that the specification discloses a relationship between PAR2 inhibition in the treatment of atopic dermatitis and idiopathic pulmonary fibrosis (p. 12).  Applicant further quotes different parts the specification wherein PAR2 is “implicated as playing a role in a wide range of diseases” (p. 12).  
Applicant has cited the following references at pp. 12-13 to assert support for enablement of treatment of the recited diseases and disorders.  Applicant states that the cited references are found in the specification at designated paragraphs.  Id.
Schmidlin et al., J Immunol 2002, 169:5315-5321
Ferrell et al., Ann Rheum Dis. 2010, 69:2051-2054 **
Vergnolle et al., Nat Med 2001, 7:821-826
Lam et al., Pain 2010, 149:263-272
Shi et al., Mol Cancer Res 2004, 2:395-402
Steinhoff et al., Exp Dermatol 1999, 8:282-94
Lee, et al., Yonsei Med J 2010, 51:808-22
Michael et al., Am J Physiol Gastrointest Liver Physiol 2013, 304:G516-26
Kwapiszewska et al., Circ Res 2012, 110:1179-91
Ossovskaya et al., Physiol Rev 2004, 84:579-621 **
Yang et al., Cancer Res 2009, 69:6223-31 **  
Tellez C. et al., Oncogene 2003, 22:130-37 **
Shearer et al., J Biol Chem 2016, 44:23188-23198

** these references have not been provided by applicant in an IDS.  Thus, Examiner has made no rebuttal arguments with respect to these references.

Applicant asserts that in view of the disclosure, the skilled artisan would be able to carry out the subject matter of the instant claims using “no more than ordinary skill in the art, and without the need for undue experimentation” (reply at p. 13).
Examiner has reviewed and considered Applicant’s arguments but is not persuaded.
Examiner provides further details of the information that is explicitly taught in the references cited by applicant.
Schmidlin et al. J. Immunol 2002, 169:5315-5321:  teach that in mice either lacking or overexpressing PAR2; the receptor plays a role in allergic inflammation of the airway (pp. 5320-5321).  The reference states:
One obstacle toward defining the role of PAR2 in the airway is the lack of selective agonists. For example, trypsin can activate PAR1, PAR2, and PAR4, and peptides corresponding to the tethered ligands of PARs are effective agonists only at high concentrations and are not always selective. Additionally, the effects of proteases could be due to cleavage of proteins other than PARs. A second obstacle is that antagonists of PAR2 have yet to be identified. 

p. 5316. Emphasis added.  Examiner expressly notes that Schmidlin et al. did not reduce to practice any PAR2 inhibitors and data is based on transgenic mice that were PAR2 deletion mutant or overexpressed PAR2.
Vergnolle et al. Nat Med  2001, 7:821-826 did not reduce to practice any PAR2 antagonists. Vergnolle et al. states:
Proteinase inhibitors and PAR2 antagonists might eventually be effective anti-inflammatory and anti-nociceptive drugs; however, their efficacy in a clinical setting remains to be determined. Such studies are hampered by the absence of selective PAR2 antagonists and proteinase inhibitors. PAR2-mediated hyperalgesia in the rat and mouse is largely dependent upon NK-1 activation. Antagonism of NK-1 receptors in humans has proven to be largely unsuccessful, so PAR2 might not be a viable therapeutic target for pain management. However, pain generation, particularly in a setting of inflammation, is multi-factorial, with numerous mediators working via several pathways. Indeed, PAR2-deficient mice exhibited a significantly reduced hyperalgesic response to intraplantar injection of formalin, but the hyperalgesia was not completely abolished. It is therefore likely that multiple pathways of pain transmission, including that mediated via PAR2, would have to be inhibited to achieve full attenuation of inflammatory pain. In the context of potential PAR2-directed therapies, it is also important that PAR2 is widely expressed in several tissues, including the lung, liver, kidney and gastrointestinal tract, and that PAR2 might be involved in numerous physiological and pathophysiological processes, including mucosal protection and repair. It is therefore possible that blockade of PAR2 could be associated with adverse effects in some tissues.


Vergnolle et al pp. 823-824. Emphasis added.  Thus, contrary to applicant’s assertions Vergnolle et al. indicates that PAR2 antagonists may not be successful in treating pain.  The reference even cautions the skilled artisan that treatment may lead to adverse effects.   
Lam et al. Pain 2010, 149: 263-272:  teach that serine protease inhibitors and PAR2 antagonists may be useful for the treatment of cancer pain (abstract). The reference indicates that serine proteases released by human head and neck cancer cells as mediators that generate hypersensitivity symptoms via a PAR2-dependent mechanism (p. 263).  The targeting of specific serine proteases such as trypsin and mast cell tryptase in the cancer microenvironment may be a novel approach to the treatment of cancer pain. In addition, the targeting of peripheral PAR2 may provide a non-opioid rationale for pain therapy (p. 271).  Studies were done in PAR2-deficient mice (p. 264).  No PAR2 antagonists were actually reduced to practice.
Shi et al. Mol Cancer Res 2004, 2:395-402:  teach that PAR1 and PAR2 contribute to tumor cell motility and metastasis (pp. 399-400).  In vitro assays used PAR1 agonists and antagonists, and PAR2 agonist.  No PAR2 antagonists were actually reduced to practice.
Steinhoff et al. Exp dermatol 1999, 8:282-294:  teach proteinase-activated receptor-2 (PAR-2) is a G-protein coupled receptor. Tryptic proteases cleave PAR-2 exposing a tethered ligand (SLIGKV), which binds and activates the receptor. PAR-2 was localized to keratinocytes, especially in the granular layer, to endothelial cells, hair follicles, myoepithelial cells of sweat glands, and dermal dendritic-like cells. PAR-2 was also highly expressed in keratinocytes and endothelial cells of inflamed skin. Although tryptase-containing mast cells were sparsely scattered in the normal dermis, they were numerous in the dermis in atopic dermatitis, and in the dermis, dermal-epidermal border, and occasionally within the lower epidermis in psoriasis. Tryptase may activate PAR-2 on keratinocytes and endothelial cells during inflammation (abstract).  No PAR2 antagonists were actually reduced to practice.
Lee, et al., Yonsei Med J 2010, 51:808-22 teach that there is aberrant expression and activation of serine proteases and PAR-2 in the lesional skin of AD patients (abstract).  Up-regulated proteases stimulate PAR-2 in lesional skin of AD and lead to the production of cytokines and chemokines involved in inflammation and immune responses, itching sensation, and sustained epidermal barrier perturbation with easier allergen penetration. In addition, PAR-2 is an important sensor for exogenous danger molecules, such as exogenous proteases from various allergens, and plays an important role in AD pathogenesis.  Id.  The reference states:

Theoretically, several approaches could be used to antagonize PAR-2 activation, including downregulation of protease activity, inhibition of PAR-2 expression using siRNA technology, PAR-2 monoclonal antibody or PAR-2 specific antagonist; however, at this time, a practical application of PAR-2 antagonizing treatment has not yet reported.

p. 817. 
Michael et al., Am J Physiol Gastrointest Liver Physiol 2013, 304:G516-26 teach that the PAR2 antagonist P2pal-18S can be used in the management of biliary pancreatitis.   Examiner notes that the peptide sequence of P2pal-18S is cited in reference 27 of Michael et al.  As indicated on p. G523, the peptide has the amino acid sequence RSSAMDENSEKKRKSAIK which has 100% identity with instant SEQ ID NO:70. The peptide is 18 amino acids in length and palmitated at the N-terminus.
Kwapiszewska et al., Circ Res 2012, 110:1179-91 teach that there is an increase in PAR-2 and tryptase expression in the lungs of idiopathic pulmonary arterial hypertension (IPAH) patients, hypoxia-exposed mice, and monocrotaline (MCT)– treated rats (abstract).  Elevated tryptase levels were also detected in plasma samples from IPAH patients. Hypoxia and platelet-derived growth factor (PDGF)–BB upregulated PAR-2 expression in PASMC. This effect was reversed by HIF (hypoxia inducible factor)–1α depletion, PDGF-BB neutralizing antibody, or the PDGF-BB receptor antagonist Imatinib (abstract).  The PAR-2 antagonist FSLLRY-amide was administered to a mouse model of hypoxia.  Mice exhibited an increase in Right ventricular systolic pressure (RVSP) (p. 1184).  However, PAR-2 antagonist caused a significant increase of cardiac output (CO) and tricuspid annular plane systolic excursion (TAPSE) in comparison with placebo (Figure 8C and 8D).  Id.
Applicant cited the reference Shearer et al. J Biol Chem 2016, 44:23188-23198 for the assertion that there is a link between PAR2 and NASH.  Examiner notes that this reference used SEQ ID NO:70 and indicated that the peptide was useful in treating NASH. Data presented in Fig 6 relating to a decrease in liver triglycerides by SEQ ID NO:70 is persuasive.  The instant rejection has been amended to indicate that peptides of SEQ ID NO:42 are enabled for treatment of obesity, diabetes, and NASH.  See above enablement rejection.
Examiner acknowledges that Table 1 of the specification includes the amino acid sequences of SEQ ID NOs:1-41 and 70 (para. [0116]).  Table 2 indicates antagonistic activity of peptides of SEQ ID NOs: 1-41 and 70 at 3 µM and 10 µM, respectively (para. [0207]). However, only SEQ ID NO:70 was actually reduced to practice in assays assessing HbA1c, blood glucose, plasma insulin, and liver triglycerides in an obese diabetic mouse model.
The specification and applicant’s arguments utilize phrasing such as “relationship”, “implicated”, “proposed to be involved in”, etc., to indicate enablement of the claimed PAR2 antagonists of SEQ ID NO:42 for the myriad of claimed diseases and disorders.  Examiner expressly notes that correlation is not the same thing as causation and cannot be extrapolated to a method of treatment.
The skilled artisan cannot extrapolate from a single peptide, SEQ ID NO:70, that was reduced to practice in the instant specification and was only used for assessment of HbA1c, blood glucose, plasma insulin, glucagon, and liver triglycerides levels.  Based on limited data, it is deemed to be undue experimentation on the part of the skilled artisan to assess not only what peptides would be suitable for each of the recited diseases and disorders, but also identification of the specific dosage amount and route of administration.  Examiner reiterates that the claimed diseases and disorders encompass different diseases with distinct etiologies and pathologies, and various organs throughout the body.   
The rejection is maintained for at least these reasons and those previously made of record.

The following reference is cited for the purpose that many of the prior art references used by applicant in the reply filed 4/13/2022 related to PAR2- deficient mice, e.g., mice lacking PAR2 expression.
Shanks et al. (Philosophy, Ethics, and Humanities in Medicine 4:2,pp. 1-20 (2009)) teach that when one empirically analyzes animal models using scientific tools they fall far short of being able to predict human responses. This is not surprising considering what we have learned from fields such evolutionary and developmental biology, gene regulation and expression, epigenetics, complexity theory, and comparative genomics (abstract).  There are both quantitative and qualitative differences between species. This is not surprising considering our current level of knowledge vis-à-vis evo devo, gene regulation and expression, epigenetics, complexity theory, and comparative genomics. Hypotheses generate predictions, which can be then proven true or false. Predict has a very distinct meaning in science and according to some is the foundation of science itself. Prediction does not mean retrospectively finding one animal that responded to stimuli like humans and therefore saying that the animal predicted human response nor does it mean cherry picking data nor does it mean occasionally getting the right answer (p. 18).



Examiner Comment - ODP rejection
The status of the instant application has been switched from a continuation to a divisional of Appl. No. 15/349,364 (issued as Pat. No. 11,091,533).  Applicant pursued composition claims in the ‘364 application.  Applicant has pursued the method claims in the instant application.
Examiner refers Applicant to the Notice of Allowance mailed 3/16/2020 in the Appl. No. 15/349,364 file wrapper.  Per pages 5-6 of the action, the restriction requirement of method claim 165 was withdrawn and the method claim was rejoined.  

Applicant subsequently filed a 312 amendment on 6/16/2020.  A notice of withdrawal from issuance was mailed 7/30/2020.  Prosecution was reopened and a non-final office action was mailed 12/4/2020.  Examiner expressly notes that the rejoined method claims were examined on the merits in the office action mailed 12/4/2020.  Applicant voluntarily canceled all method claims on 6/25/2021.  A notice of allowance for the composition claims was mailed 3/26/2021.
Thus, the restriction requirement mailed 9/8/2017 was withdrawn and method claims were examined on the merits. Applicant proceeded to voluntarily cancel the method claims.  
Applicant has attempted to get around the ODP rejection set forth below by changing the status of the instant application to a divisional.
Consistent with MPEP § 804.01(E), a double patenting rejection is appropriate and the safe harbor provisions of 35 USC §121 do not apply to the instant application. 

Double Patenting- maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 165, 180-186 and 191-206 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-95 of U.S. Patent No. 11,091,533 (hereinafter “the ‘533 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant application is a divisional of the ‘533 patent.
The rejection is maintained from the office action mailed 1/13/2022, but has been amended to reflect claims filed 4/13/2022.
The instant claims are drawn to a method of treating a disorder comprising administering a peptide to a subject in need thereof, wherein the peptide comprises the sequence of the peptide formula of SEQ ID NO:42, and wherein the disorder is pulmonary arterial hypertension, chronic kidney disease, cancer, inflammatory disorders and conditions, acute lung injury, chronic lung injury, diabetes, complications of diabetes, obesity, metabolic syndrome, fibrotic diseases, acute pain, chronic pain, or impetigo.  Claims 180-186 and 191-195 recite specific amino acids for variable positions X4-X20 of SEQ ID NO:42.  Instant claim 196 recites that the peptide is 13-30 amino acids in length. Dependent claims 197-206 recite specific diseases and or disorders to be treated, e.g., NASH and atopic dermatitis.  
Claims 1-6 and 11-45 of the ‘533 patent recite a peptide comprising a sequence of SEQ ID NO:42 wherein the peptide comprises a hydrophobic moiety that is a lipid moiety selected from C8-C24.  Claims 2-6, 11, 14 -36,and 38 of the ‘533 patent recite specific amino acids for variable positions X4-X20 of SEQ ID NO:42.  claim 12 of the ‘533 patent recites peptide length of 11-30 amino acids.  claim 13 of the ‘533 patent recites a pharmaceutical composition comprising the peptide of claim 1.  Claims 32 and 33 of the ‘533 patent recite amino acid lengths of 13-18 and 15-18, respectively.  Claims 37 and 39-45 of the ‘533 patent recite SEQ ID NOs:9, 11, 13, and 15. 
The instant claims are directed to a method of treating a recited disorder comprised of administering the patented composition.  It would be obvious to one of ordinary skill in the art at the time the invention was made that the composition of the ‘533 patent will be used for treating disorders because the patented composition is comprised of the same peptides recited in the instant claims.  Furthermore, the ‘533 patent disclosed, but did not claim the method of treating disorders such as inflammatory disorders and atopic dermatitis comprised of administering the patented composition (e.g., cols. 2, 6, 30-35).  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.  
	Claims 165, 180-186 and 191-206 remain/are rendered obvious in view of claims 1-95 of the ‘533 patent.
Response to arguments
	Applicant traverses the rejection at p. 16 of the reply filed 4/13/2022.  Applicant refers to the restriction requirement in the parent application mailed 9/8/2017 in which the peptides and method claims were restricted. Applicant states that the parent application method claims were not rejoined.  Id. Applicant asserts that the status of the application has been switched to a divisional application and that the instant claims fall within the safe harbor provisions of § 121.
Examiner has reviewed and considered applicant’s arguments but is not persuaded.	As noted in the section above the ODP rejection, applicant’s overview of the file wrapper of the parent application is factually incorrect.  
Contrary to applicant’s assertions, the restriction requirement mailed 9/8/2017 was withdrawn in the nose allowance mailed 3/16/2020 (pp. 5-6).  Rejoined method of treatment claims or examined on the merits in the non-final office action mailed 12/4/2020.  Applicant voluntarily canceled all method claims on 6/25/2021.  A notice of allowance for the composition claims was mailed 3/26/2021.
Consistent with MPEP § 804.01(E), a double patenting rejection is appropriate and the safe harbor provisions of 35 USC §121 do not apply to the instant application. 

Closest prior art 
The amino acid sequence of elected peptide species SEQ ID NO:9 appears to be free the prior art. The closest prior art to the sequence of SEQ ID NO:9 is SEQ ID NO: 150112 of Boukharov et al. (U.S. Pat. No. 8067671- previously cited).  Instant SEQ ID NO:9 has 58% identity with amino acid positions 37-52 of SEQ ID NO: 150112.
Kuliopulos et al. (U.S. 2014/0087993- previously cited) teach the rational design and use of potent and specific GPCR antagonist pepducins based on GPCR regions such as the third intracellular loop and adjacent regions (abstract).  Kuliopulos et al. disclose a PAR2 pepducin, i.e., P2pal-14GQ, having the amino acid sequence comprising GDENSEKKRKQAIK (SEQ ID NO:24).  This peptide has 100% identity with instant SEQ ID NO: 38, corresponding with amino acid positions X5-X18 of SEQ ID NO:42 of instant claim 165. See Table 1 for amino acid position alignment. Positions X19-X20 are absent.  
In contrast, instantly claimed peptides of SEQ ID NO:42 require that X19 is present; making the claimed peptides longer in length than the peptide of Kuliopulos et al.

Shearer et al. (Hepatology 60(4):587A AASLD abstract #803 (October 2014)), as evidenced by Shearer et al. (J Biol Chem 44:23188-23198 (2016)- cited in IDS filed 4/13/2022 - hereinafter referred to as “Shearer 2”).  
Shearer et al. teach that PAR2 is a signaling receptor that is highly abundant in hepatocytes, stellate, and inflammatory cells which is proposed to contribute to inflammatory and fibrotic processes that lead towards NASH and liver cirrhosis.   The reference investigated the therapeutic potential of a PAR2-based liver-homing pepducin PZ-235 in fatty liver models and evaluate efficacy against liver fibrosis in severe NASH models using histologic, systemic and liver specific reporters as markers of disease progression.  Shearer used mouse models of NASH including an acute 2-week methionine/choline-deficient (MCD) diet and chronic 16-week high fat diet (HFD), and chronic liver injury model with carbon tetrachloride (CCl4) for 8-weeks to evaluate the efficacy of PZ-235.  Biodistribution and pharmacokinetic analysis showed that PZ-235 preferentially homed to liver with 27-48% of PZ-235 present in liver at 4-48 h after injection. In NASH models in mice, there was a striking reduction in vesicular fat and triglycerides in PZ-235 treatment groups that was confirmed by liver histology. Significantly decreased plasma ALT was observed in the PZ-235 cohorts.  Shearer et al. conclude that inhibiting PAR2 with PZ-235 affords significant protection against liver fibrosis, necrosis, inflammation and steatosis, pointing to PAR2 pepducins as an effective broad-based strategy of therapeutic intervention in NASH. 
As evidenced by Shearer 2 at p. 23195, PZ-235 has the following amino acid sequence PZ-235 (P2pal-18S; palmitate-RSSAMDENSEKKRKSAIK-NH2), wherein X4 is A, X5 is M, X6 is D, X7 is E, X8 is N, X9 is S, X10 is E, X11 is K, X12 is K, X13 is R, X14 is K, X15 is S, X16 is A, X17 is I, X18 is K, X19 is absent, and X20 is absent.  Examiner expressly notes that PZ-235 is 100% identity to instant SEQ ID NO:70.  See Table 1.
Instant SEQ ID NO:70 was the only PAR2 antagonist that was reduced practice in the instant application.  See paras. [0028]-[0033] of the specification.
However, the instant claim scope of SEQ ID NO:42 requires that X19 is a hydrophobic amino acid, or D-amino acid thereof.  SEQ ID NO:70 does not include a X19 amino acid (e.g., X19 is absent).

Conclusion
Claims 165, 179-187, 189, and 191-206 are pending.  Claims 179 and 187 remain withdrawn.  Claims 165, 180-186, 189 and 191-206 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             



/JULIE HA/Primary Examiner, Art Unit 1654